EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David P Emery on May 2, 2022.

The application has been amended as follows: 
Claim 1, line 16, the limitation “the cylinder includes” has been replaced 
with - - the cylinder formed with - -.
Claim 1, line 22, the limitation “the cylinder further includes” has been 
replaced with - - the cylinder further formed with - -.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a toroidal continuously variable transmission (CVT) having a trunnion with the claimed piston/cylinder arrangement.  With respect to claim 1, the prior art CVT does not have a first and second piston attached to a shaft portion of a trunnion, the pistons having a cylinder defining a first pressure chamber and a second pressure chamber, the cylinder formed with a first lubricating oil passage for supplying oil along the shaft portion, a first oil passage for supplying oil to the first pressure chamber, and a second oil passage for supplying oil to the second pressure chamber, wherein the first lubricating oil passage, the first pressure oil passage, and the second pressure oil passage are arranged in a region between the first pressure chamber and the second pressure chamber in the direction along a tilt axis; and a position of at least a part of the first lubricating oil passage in the direction along the tilt axis overlaps a position of a part of at least one of the first pressure oil passage and the second pressure oil passage in the direction along the tilt axis.  Accordingly, claim 1 is allowable.  
With respect to claim 5, the prior art CVT does not have a first inside gap formed between an inner peripheral surface of the first piston and an outer peripheral surface of the shaft portion of the trunnion; and a second inside gap formed between an inner peripheral surface of the second piston and the outer peripheral surface of the shaft portion of the trunnion.  Accordingly, claim 5 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658